Citation Nr: 0612872	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for neurological disability manifested by left upper 
extremity weakness and incoordination.

2.  Entitlement to an initial rating in excess of 20 percent 
for neurological disability manifested by left lower 
extremity weakness and incoordination.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1958 
to September 1969.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating 
decision.  In that decision, the RO, inter alia, granted 
service connection for a neurological disorder, and assigned 
separate 10 percent evaluations, each, for the veteran's left 
upper and left lower extremities, effective March 15, 2000.  
The veteran filed a notice of disagreement (NOD) in October 
2001, and the RO issued a statement of the case (SOC) in June 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2003.

In January 2004, the RO awarded higher initial ratings, of 20 
percent each, for the service-connected left upper extremity 
and left lower extremity disabilities, also effective March 
15, 2000 (as reflected in a January 2004 supplemental SOC 
(SSOC)).

In August 2004, the Board remanded the issues on appeal for 
further action.  After completing the requested action, the 
RO continued its denial of initial ratings in excess of 20 
percent for service-connected left upper extremity and for 
service-connected left lower extremity disabilities (as 
reflected in an October 2005 SSOC).

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for a 
neurological disability, manifested by left upper extremity 
weakness, and incoordination and left lower extremity 
weakness and incoordination, the Board has characterized 
these issues in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although the RO has 
awarded higher initial ratings for each disability uring the 
pendency of this appeal, inasmuch as higher ratings are 
assignable for these conditions, and the veteran is presumed 
to seek the maximum available benefit for a disability, 
claims for higher initial ratings remain viable on appeal.  
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran is right-handed; hence, his left upper 
extremity is considered the minor upper extremity.

3.  Since the March 15, 2000, effective date of the grant of 
service connection, the veteran's neurological disability of 
the left upper extremity has been manifested by complaints of 
weakness and incoordination with objective findings of normal 
tone and bulk, strength graded as 4/5, normal sensory 
examination, signs of weakness and incoordination, and 
moderate ataxia.

4.  Since the March 15, 2000, effective date of the grant of 
service connection, the veteran's neurological disability of 
the left lower extremity has been manifested by complaints of 
weakness and incoordination with objective findings of normal 
tone and bulk, strength graded as 4/5, normal sensory 
examination, signs of weakness and incoordination and 
moderate ataxia.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for neurological disability manifested by left upper 
extremity weakness and incoordination have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.6, 4.7, 4.124a, Diagnostic Codes 8099-
8514 (2005).

2.  The criteria for an initial rating in excess of 20 
percent for neurological disability manifested by left lower 
extremity weakness and incoordination have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.6, 4.7, 4.124a, Diagnostic Codes 8099-
8524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the September 2001 rating decision, the June 2003 
SOC, the August 2004 notice letter, and the January 2004 and 
October 2005 SSOCs, the appellant and his representative were 
notified of the legal criteria governing the claims; the 
rating decision, SOC and SSOCS also notified the veteran of 
evidence that had been considered in connection with the 
appeal, and the bases for the RO's determinations with 
respect to each claim;.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the August 2004 and February 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was also requested to identify and provide the 
necessary releases for any medical providers from which he 
wished the RO obtain and considered evidence.  Additionally, 
the appellant was invited to submit evidence in his 
possession that supported his claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veteran Claims 
(Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As noted above, the Board finds that the four 
content on notice requirements have been met in this appeal 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were not provided to 
him until after the September 2001 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].' Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the rating action, notice letters, SOC, and 
the SSOCs have repeatedly explained to the appellant what was 
needed to substantiate his claims. As a result of RO 
development and the Board's August 2004 remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the appellant's 
appeal.  The RO most recently readjudicated the appellant's 
claims in October 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with 
either claim.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining military, VA, and private medical and examination 
records.   In addition, in connection with the claims, the RO 
arranged for the appellant to undergo VA examinations in June 
2001 and December 2003; the reports of those examinations are 
of record.  Moreover, the appellant and his representative 
have been given the opportunity to submit evidence to support 
his claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate any existing, additional, pertinent 
evidence, that needs to be obtained.  In March 2005, the 
veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim) stating that the VA had all his military and VA 
records for the claims on appeal.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.  

II.  Factual Background

Service medical records reflect that the veteran was 
evaluated for a neurological problem manifested by short 
episodes of left-sided weakness;  no disease was then  
diagnosed.

An August 1983 VA medical record reflects the veteran's 
complaints of left arm tremor, dropping things and a gait 
that deviated to the left.  

The report of a November 1983 neurological evaluation noted 
possible sarcoid of the central nervous system, normal EEG.

A July 1999 MRI report reflects an impression of scattered 
periventribular white matter lesions and in the left 
posterior fossa which may be compatible with changes of 
neurosarcoid.  It was noted that there appeared to be very 
slight progression in the white matter disease when compared 
with a previous in December 1998.

An April 2000 VA outpatient record reflects the veteran's 
complaint of problems with unsteadiness and decreased fine 
motor skills of the left upper extremity.  On neurological 
examination, the examiner noted that the cranial nerves were 
intact and that the veteran had decreased fine motor skills 
in the left upper extremity.  It was noted that the veteran's 
gait appeared normal and there was no gross motor weakness.  
The assessment included sarcoidosis of the central nervous 
system.

On June 2001 VA neurological examination, the veteran 
reported that, in 1968, he developed left-sided problems 
involving both the upper and lower extremity.  The veteran 
complained that his left hand was weak and had poor 
coordination and that he had difficulty picking things up off 
the floor.  He also stated that his leg was weak and he had 
poor coordination.  Currently, the veteran stated that his 
left side had mild weakness and that he had marked difficulty 
with coordination with his left side.  The examiner commented  
that a  May 1969 note indicated that the veteran had apraxia 
of the left hand and hyperreflexia on the left.  The veteran 
stated that he had difficulty walking because of the left-
sided leg symptoms.  He stated that he was unsteady and 
tended to fall when he walked.  He denied numbness or 
tingling.  He stated that the symptoms were constantly 
present and denied any precipitating or alleviating factors.  

On physical examination, his cranial nerves were entirely 
normal.  On motor examination, he had a mild left-sided 
weakness in the deltoids, biceps, triceps, wrist extensors, 
wrist flexors, iliopsoas, hamstrings, quadriceps, gluteals, 
foot dorsiflexors and plantar flexors.  His tone and bulk 
were normal.  The examiner noted that there was mild ataxia 
on finger-nose-finger and heel-knee-shin on the left and that 
the veteran's gait showed a left ataxia.  The impression was 
that the veteran had white matter demyelinating disease, 
possibly neurosarcoid, which began in the military.  The 
examiner commented that the veteran had difficulty using the 
left side of his body which was directly related to the 
demyelinating condition.  

In a September 2001 rating decision, the RO granted service 
connection for a neurological condition, diagnosed as white 
matter demyelinating disease, and assigned a separate 10 
percent ratings, each, for disability affecting the left 
upper and left lower extremities (under Diagnostic Code (DC) 
8100), effective March 15, 2000.

An April 2003 VA podiatry record reflects the veteran's 
complaints of pain in his left heel when he is on his feet 
for a lengthy period of time.  The assessment was 
infracalcaneal spur and rearfoot varus.

In a December 2003 VA examination report, the examiner noted 
that the veteran was right handed and that the veteran was 
diagnosed with sarcoid in the mid-1970s and diagnosed with 
neurosarcoidosis.  The veteran complained of left upper and 
lower extremity weakness and incoordination.  He described 
difficulty controlling his left arm left leg.  The veteran 
stated that he had difficulties with fine motor movements 
with his left upper extremity.  He described poor balance, a 
tendency to veer toward the left and slow response of his 
left side when he wanted to move.  On physical examination 
power, tone and bulk were normal, except for 4/5 strength in 
the left deltoid, triceps, wrist extensors and finger 
extensors, left iliopsoas,  the left hamstring and left foot 
dorsiflexor.  He had good finger-nose-finger and heel-knee-
shin except for marked dystaxia with left upper and left 
lower extremity.  He had a wide-based unsteady gait tending 
to veer to the left.  He had a positive pronator drift on the 
left.  Sensory examination was normal.  The impression was 
that the veteran had neurosarcoidosis that had resulted in 
damage to the corticospinal, and spinal cerebellar tract 
controlling the left upper and lower extremities.   The 
examiner noted that the veteran had signs of weakness and 
incoordination of the left upper and lower extremities.  The 
examiner commented that this weakness and incoordination 
affected the veteran's ability to use the left upper 
extremity, the left lower extremity and to walk.  It was also 
noted that the veteran showed marked disability due to his 
clinical abnormalities.

In January 2004, the RO assigned a 20 percent rating for 
white matter demyelinating disease affecting the left upper 
extremity (by analogy to 8514) and a 20 percent rating white 
matter demyelinating disease affecting the left lower 
extremity (by analogy to Diagnostic Code 8524), each  
effective March 15, 2000.  The RO indicated that it was 
resolving all reasonable doubt in the veteran's favor as to 
the severity of each disability. June 2004 VA emergency 
department record reflects that the veteran complained of 
right-sided hip and low back pain.  On examination, 
neurological findings included distal motor was 5/5, deep 
tendon reflexes were intact, and distal sensory was intact.  
The assessment was right-sided low back musculoskeletal 
strain.

July 2004 VA medical records reflect that the veteran 
complained that his right knee had been giving out on him 
unexpectedly for the past two weeks and that a VA physician 
ordered physical therapy and a cane. 

A July 2004 VA outpatient record reflects that the veteran 
initially used a cane to ambulate as per his doctor.  
However, the veteran was not safe with cane ambulation and 
therefore, the veteran was issued a wheeled walker with a 
seat in September 2004.  

In a March 2005 statement, the veteran asserted that he now 
needed a walker to walk any distance and that this 
deterioration began in 2004.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

As indicated above, the RO  initially rated each disability 
as 10 percent disabling under DC 8010, but, in June 2004, 
assigned an initial 20 percent rating each, for left upper 
disability and lower extremity disability, by analogy, 
pursuant to Diagnostic Codes 8514 and 8524, respectively.  
See 38 C.F.R. §§ 4.20, 4.27 (2005).  

The veteran's service-connected left upper extremity 
disability is rated according to the analogous condition of 
incomplete paralysis of the musculospiral nerve (radial 
nerve) of the hand under DC 8514.  Under that diagnostic 
code, incomplete paralysis of the radial nerve on the minor 
side is rated 20 percent disabling where such paralysis is 
mild or moderate, and 40 percent disabling if such paralysis 
is severe.  A 60 percent rating is assigned for complete 
paralysis of the radial nerve on the minor side with 
manifestations such as drop of the hand and fingers; or with 
the wrist and fingers perpetually flexed; or with the thumb 
adducted falling within the line of the outer border of the 
index finger; or inability to extend the hand at the wrist, 
extend the proximal phalanges of the fingers, extend the 
thumb, or make lateral movement in the wrist; with supination 
of the hand or extension or flexion of the elbow weakened; or 
loss of synergic motion of the extensors seriously impairing 
hand grip.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(2005).  A distinction is made between major (dominant) and 
minor neurological groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, his left 
hand is considered the minor upper extremity.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

The veteran's service-connected left lower extremity 
disability, is rated according to the analogous condition of 
incomplete paralysis of the internal popliteal nerve (tibial) 
of the foot under DC 8524.  Under that diagnostic code, , a 
10 percent rating is assigned for mild incomplete paralysis 
of the internal popliteal (tibial) nerve, a 20 percent rating 
for moderate incomplete paralysis, and a 30 percent rating 
for severe incomplete paralysis.  A maximum 40 percent 
evaluation is also warranted for complete paralysis of the 
internal popliteal (tibial) nerve, with plantar flexion lost, 
frank adduction of foot impossible, flexion and separation of 
toes abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is 
lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2005). 

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).

Considering the evidence in light of the above-noted 
criteria, the Board finds that the medical evidence fails to 
establish that the criteria for an initial rating greater 
than 20 percent for either disability under consideration 
have been met at any time since the effective date of the 
grant of service connection.

Since March 15, 2000, each disability has been manifested by 
demonstrated weakness, incoordination, poor balance, 
difficulty with fine motor skills and moderate dystaxia.  
Importantly, however, the neurological examinations have also 
reflected normal cranial nerves, normal tone and bulk, 
strength graded as 4/5, normal sensory examination, good 
finger-nose-finger and heel-knee-shin and no numbness or 
tingling.  In addition, the Board notes that the veteran was 
issued a wheeled walker in July 2004.  However, July 2004 VA 
records reflect that the veteran complained of additional 
nonservice-connected disabilities related to back pain and 
right knee instability that coincided with the issuance of 
the wheeled walker in July 2004.  This suggests that the 
veteran's need for a wheeled walker stems from nonservice 
connected conditions of his right knee and/or back as opposed 
to his service-connected neurological disabilities.  
Furthermore, subsequent VA outpatient medical records contain 
very few subjective complaints or objective findings as to 
the veteran's service-connected neurological disabilities.  

On this record, the Board finds t the veteran's symptoms are 
indicative of no more than overall moderate neurological 
impairment of each extremity, which is consistent with the 
initial 20 percent rating assigned for both neurological 
disabilities of the left upper and left lower extremities.  
Without evidence of disability comparable to severe 
incomplete paralysis of the radial nerve on the minor side, 
an initial rating greater than 20 percent for neurological 
disability of the left upper extremity is not warranted.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8514.  Likewise, without 
evidence of disability comparable to severe incomplete 
paralysis of the internal popliteal (tibial) nerve, an 
initial rating greater than 20 percent for neurological 
disability of the left lower extremity is not warranted.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8524. 

The Board points out that, although the December 2003 VA 
examiner noted that the veteran showed "marked" disability 
due to his clinical abnormalities, this comment, without does 
not provide a basis, alone, for assignment of a higher 
rating.  The fact that "marked" dystaxia and "marked" 
disability has been clinically noted does not mean "severe" 
neurological impairment under Diagnostic Code 8514 or 
Diagnostic Code 8524, is demonstrated.  Rather, as indicated 
above, the Board must consider the medical evidence, in 
totality, determining the severity of the disability shown 
See 38 C.F.R. §§ 4.2, 4.6.   Here, the Board finds that the 
objective evidence simply fails to show that either 
disability is manifested by symptoms such as cranial 
impairment, sensory impairment, muscle atrophy, constant 
pain, abnormal reflexes or limitation of motion that would 
warrant the next higher, 40 percent rating for a severe 
neurological disability of the left upper extremity,  or the 
next higher, 30 percent, rating for a severe neurological 
disability of the left lower extremity.  As such, it 
logically follows that the criteria for any higher ratings 
for either disability, likewise, have not been met.

As the criteria for a higher rating for either disability 
have not been met any point since the effective date of the 
grant of service connection, there is no basis for staged 
rating of either disability, pursuant to Fenderson, and each 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support a 
disability rating in excess of 20 percent for either 
neurological disability under consideration, that doctrine is 
not for application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 20 percent for neurological 
disability manifested by left upper extremity weakness and 
incoordination is denied.

An initial rating in excess of 20 percent for a neurological 
disability manifested by left lower extremity weakness and 
incoordination is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


